MEMORANDUM**
Steven Trapp appeals the sentence imposed following his guilty plea to failure to surrender for service of sentence in violation of 18 U.S.C. § 3146. Trapp contends that the case should be remanded because the district court may not have been aware of its authority under 18 U.S.C. § 3584 to impose a concurrent rather than consecutive sentence. The premise of Trapp’s contention is incorrect. The district court was required to impose a consecutive sentence. 18 U.S.C. § 3146(b)(2).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.